No. 04-1 l-OOHBr CR



\f.                                                       x 14 ^
      I Hf                              t. "OTTLE.CLESK
                     £




                         ;s


                              ^ A?Pe,
                                        35




                                                               3S
         Si/vet
WAW                      U
                                D.

  *fe 4WV                M 54-4
            it

                 4>



(\L56            £,44.               3s   ;s




                                               cSUid




                            /
f"\ \|    \S \Jnckc\hy^
               tt


          Copy O^ TiFfAKiY Mxcole BaRKJ&TJ. ,
                                                 4- k l)e. /ec4/Ve.
         3-433   oa MchUr ao.....3L..ooc?

                                       Cocflre




A   C£
                                  BEXAR                                     COUNTY




                                            DONNA KAY McKINNEY

                                                   DISTRICT CLERK



                  CHARLTON BRADSHAW                               February 18,2015


                                                                  RE:2009CR12809A




     Dear Mr. Bradshaw,


     Our office cannot supply you with the documents you are inquiring about. Please contact the
     court your case was processed in or the arresting agency.


                 If you do not know specifically which documents are on file or which documents you
                 need copies of you can request a computer printout showing what is on file. This must
                 also be paid for in advance. The charge for it is $ 1.00 per page. The cost for your
                 printout will be $.
     \       \   If you do not know the number of pages you can write to us and we will let you know the
                 number of pages.
     I }         The copies you requested will cost:      (copies of the event log)
                 It will cost five dollars ($5.00) for us to conduct a Bexar County District Court records to
                 determine the case number.
     □           If you are in need of copies of the COURT REPORTER'S RECORD /STATEMENT OF
         ,       FACTS CONTACT:
                 Other: Check not acceptable.
                 We do not accept personal checks. You must pay with a cashiers check or money order
                 Payable to the BEXAR COUNTY DISTRICT CLERK.




                                                        Sincerely.
                                                        DONNA KAY McKINNEY
                                                        BEXAR COUNTY DISTRICT CLERK


                                                        BY:


                                                                DEPUTY DISTRICT CLERK




PAUL CLIZONDO TOWER * 101 W. NUEVA SUITE 2! 7 * SAN ANTONIO, TX 78205-3002 * (210) 335-2591
                                                www.co.beNar.tx.us/dclerk
                             BEXAR                                    COUNTY




                                       DONNA KAY McKinney

                                             DISTRICT CLERK

     07/13/2015



     CIIARLTONBRADSHAW #1703357

     CLEMENTS UNIT

     9601 SPUR 591

     AMARILLO.TX 79107



     RE: Your enclosed correspondence



     Dear MR. BRADSHAW,

     The District Clerk's office have reeeived your recent correspondence and we arc reluming il for

     your convenience.



     The exhibit that you are requesting is not available. We do apologize lor any inconvenience that

     this may have caused.




                                                  Sincerely,
                                                  DONNA KAY McKinney
                                                  BEKM, COUNTY DISTRICT* i ! RK

                                                  BY*
                                                          Romelta Esquivet
                                                          DEPUTY DISTRICT CLERK




PAUL ELIZONDO TOWER • 101 W. NUEVA SUITE 217 * SAN ANTONIO. TX 78205-3002 * (2i0) 335-2591
                                          www.co.bexar.tx.us/dclerk
    n

9